Citation Nr: 1139290	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  04-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 24, 2002, for the grant of a 20 percent disability evaluation for the service-connected right talus fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, which granted an increased disability evaluation, effective as of May 2002.  The Veteran perfected an appeal with respect to the effective date.  In September 2007, the Board remanded the claim for further development.  The Board subsequently denied the Veteran's claim in a November 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2010, the Court vacated the Board's November 2008 decision and remanded the issue back to the Board for readjudication.  The claim was again remanded by the Board in July 2011 for further development.  


FINDINGS OF FACT

1.  The Veteran's November 1994 record of medical treatment is not an informal claim for benefits.  

2.  The record contains no medical or lay evidence to suggest that the Veteran's right ankle was compensably disabling prior to the VA examination of September 9, 2002.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date prior to May 24, 2002, for the grant of a 20 percent disability evaluation for the service-connected right talus fracture residuals have not been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.157, 3.400 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent to the Veteran in April 2003 and October 2007 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and the October 2007 letter informed the Veteran of how to establish entitlement to an earlier effective date.   The letters also notified the Veteran of his and VA's respective duties for obtaining evidence.  While this notice was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2002 and January 2003, and VA has obtained these records.  Copies of other treatment records submitted by the Veteran in support of his claim have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its July 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) reviewed the newly submitted evidence and subsequently issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Facts and Analysis

The Veteran contends that he is entitled to an effective date prior to May 24, 2002, for the assignment of a 20 percent disability evaluation for the residuals of his right ankle fracture.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an effective date prior to May 24, 2002 for the assignment of a 20 percent disability evaluation.  Therefore, the claim must be denied.  

For historical purposes, the Veteran was originally granted service connection for a right ankle disability in a March 1979 rating decision.  A noncompensable disability evaluation was assigned, effective as of February 4, 1979.  On May 24, 2002, VA received a statement from the Veteran expressing his desire for a compensable disability evaluation.  The Veteran was afforded VA examinations of the right ankle in September 2002 and January 2003, and his disability evaluation was subsequently increased to 20 percent, effective as of May 24, 2002, in a July 2003 Decision Review Officer decision.  VA received a timely notice of disagreement from the Veteran in May 2004 expressing his disagreement with the assigned effective date.  The effective date was confirmed in an August 2004 statement of the case.  The Veteran appealed this decision to the Board in August 2004.  

The Veteran has submitted a copy of a VA outpatient treatment record dated November 1994 that was not of record prior to 2010.  According to this record, the Veteran was complaining of pain in his right foot.  It was noted that the Veteran had pain in his right foot for the past 12 years and that he wanted to be reevaluated so he could get a rating adjustment.  As this is a VA medical record, it is deemed to have been in the constructive possession of VA at the time it was created.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board recognizes that under 38 C.F.R. § 3.157(b), a VA report of examination or hospitalization may be accepted as an informal claim for an increased rating.  However, the November 1994 record submitted by the Veteran is neither a report of examination nor a report of hospitalization.  Rather, it is simply a record of regular medical treatment.  

Furthermore, the mere fact that the Veteran reported to a doctor that he wanted to be reevaluated so he could get a rating adjustment does not demonstrate an intent to file a claim with VA.  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010); see also King v. Shinseki, 23 Vet. App. 464, 470-71 (2010) (holding that a veteran's statements recorded during a VA examination expressing a wish or desire to obtain service connection did not constitute new and material evidence or informal requests to reopen his previously disallowed service connection claim for schizophrenia).  In essence, the Veteran expressed a desire with his physician to be reevaluated so he could then seek an increased disability evaluation.  The record does not contain any evidence to suggest that the Veteran in fact underwent further evaluation or that he ever actually expressed a desire to file a claim for an increased disability evaluation.  The Court has stated that a Veteran's attempt to obtain medical treatment, in and of itself, does not comprise a claim.  Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  As such, the statement made by the Veteran to his doctor in November 1994 in which he wanted his ankle to be reevaluated does not qualify as an informal claim, or, as a record of examination or hospitalization.  

As a final matter, the Board notes that even if the Veteran's medical record of November 1994 met the requirements for an informal claim, which the Board is not conceding in this case, the Veteran would not be entitled to an earlier effective date for the assignment of a 20 percent disability evaluation.  Again, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The November 1994 record contains no information aside from noting that the Veteran had right foot pain.  Pain in and of itself fails to demonstrate that the Veteran was entitled to a increased disability evaluation.  The record contains no other medical evidence regarding the right ankle after 1994 until the Veteran's September 2002 and January 2003 VA examinations.  Without any medical evidence pertaining to the right ankle prior to 2002, there would be no evidence to demonstrate that the Veteran was entitled to a higher disability evaluation prior to May 2002.  See id.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to May 24, 2002, for the grant of a 20 percent disability evaluation for the service-connected right talus fracture residuals must be denied.


ORDER

An effective date prior to May 24, 2002, for the grant of a 20 percent disability evaluation for the service-connected right talus fracture residuals, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


